


SECOND AMENDED AND RESTATED PROMISSORY NOTE
(Long Term Reducing Revolver)


$5,000,000.00
Note Date: May 1, 2012                          Maturity Date: May 1, 2017


FOR VALUE RECEIVED, DAKOTA ETHANOL, L.L.C., a South Dakota limited liability
company ("BORROWER") promises to pay to the order of First National Bank of
Omaha ("BANK"), at its principal office or such other address as BANK or the
holder of this Second Amended and Restated Promissory Note (Long Term Reducing
Revolver) ("Note") may designate from time to time, the principal sum of Five
Million and no hundredths Dollars ($5,000,000.00), or the amount shown on the
BANK's records to be outstanding, plus interest accruing each day on the unpaid
principal balance at the annual interest rates defined below. Absent manifest
error, the BANK's records shall be conclusive evidence of the principal and
accrued interest owing hereunder.


This Note is executed pursuant to and is governed by that certain First Amended
and Restated Construction Loan Agreement (as amended, the "AGREEMENT") between
BORROWER and BANK dated as of June 18, 2009, as it may have been and may be
amended, from time to time, including by that certain Third Amendment of First
Amended and Restated Construction Loan Agreement of even date with this Note.
This Note evidences the LONG TERM REDUCING REVOLVING LOAN described in the
AGREEMENT. This Note amends and restates that certain First Amended and Restated
Promissory Note (Long Term Reducing Revolver) dated May 12, 2011, but is not a
novation thereof. All capitalized terms not otherwise defined in this Note shall
have the meanings provided in the AGREEMENT.


INTEREST ACCRUAL; REPAYMENT. Interest will accrue on this Note and be paid as
provided for in the AGREEMENT. Principal will be paid on each Reduction Date and
on the Loan Termination Date applicable to this Note, as provided for in the
AGREEMENT.


ADDITIONAL TERMS AND CONDITIONS. The AGREEMENT, and any amendments or
substitutions, contains additional terms and conditions, including default and
acceleration provisions, which are incorporated into this promissory note by
reference. The BORROWER agrees to pay all costs of collection, including
reasonable attorneys' fees and legal expenses incurred by the BANK if this Note
is not paid as provided above. This Note shall be governed by the substantive
laws of the State of Nebraska.


WAIVER OF PRESENTMENT AND NOTICE OF DISHONOR. BORROWER and any other person who
signs, guarantees or endorses this Note, to the extent allowed by law, hereby
waives presentment, demand for payment, notice of dishonor, protest, and any
notice relating to the acceleration of the maturity of this Note.


The aggregate unpaid principal amount hereof plus interest shall become
immediately due and payable without demand or further action on the part of the
BANK upon the occurrence of an EVENT OF DEFAULT as set forth under the AGREEMENT
or any other LOAN DOCUMENT. If the maturity date of this NOTE is accelerated as
a consequence of an EVENT OF DEFAULT, then the BANK shall have all the rights
and remedies provided for in the AGREEMENT, the other LOAN DOCUMENTS or
otherwise available at law or in equity. The rights, powers, privileges, options
and remedies of BANK provided in the AGREEMENT, the other LOAN DOCUMENTS or
otherwise available at law or in equity shall be cumulative and concurrent, and
may be pursued singly, successively or together at the sole discretion of BANK,
and may be exercised as often as occasion therefor shall occur. No delay or
discontinuance in the exercise of any right, power, privilege, option or remedy
shall be deemed a waiver of such right, power, privilege, option or remedy, nor
shall the exercise of any right, power, privilege, option or remedy be deemed an
election of remedies or a




--------------------------------------------------------------------------------




waiver of any other right, power, privilege, option or remedy. Without limiting
the generality of the foregoing, the BANK's waiver of an EVENT OF DEFAULT shall
not constitute a waiver of acceleration in connection with any future EVENT OF
DEFAULT. The BANK may rescind any acceleration of this NOTE without in any way
waiving or affecting any acceleration of this NOTE in the future as a
consequence of an EVENT OF DEFAULT. The BANK's acceptance of partial payment or
partial performance shall not in any way affect or rescind any acceleration of
this NOTE made by the BANK.
Furthermore, BANK reserves the right to offset without notice all funds held by
BANK against debts owing to BANK by BORROWER.






[SIGNATURE PAGE FOLLOWS]








--------------------------------------------------------------------------------




Executed as of May 1, 2012.


 
Dakota Ethanol, L.L.C.
 
 
 
By: /s/ Scott Mundt
 
Scott Mundt
 
Chief Executive Officer











